                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


GENERAL MOTORS LLC,

       Plaintiff,

v.                                                       Case No. 18-13105

JOHNSON CONTROLS, INC. and
JOHNSON CONTROLS BATTERY
GROUP, INC.,

       Defendants.
                                               /

OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR JUDGMENT ON THE
 COMPLAINT AND DENYING AS MOOT DEFENDANTS’ MOTION FOR LEAVE TO
                        FILE A SUR-REPLY

       This is a contract dispute between Plaintiff General Motors LLC (“GM”) and

Defendants Johnson Controls, Inc. and Johnson Controls Battery Group, Inc.

(collectively, “JCI”). The contracts at issue are three settlement agreements the parties

entered; the parties contest JCI’s reimbursement obligations to GM under these

agreements. Before the court is GM’s Motion for Judgment on the Complaint as to

liability. (Dkt. #20.) JCI has filed a response (Dkt. #25), and GM has filed a reply

(Dkt. #28). Additionally, Defendants have filed a Motion for Leave to File a Sur-Reply.

(Dkt. #30.) Plaintiff has filed a response opposing this motion (Dkt. #31), and

Defendants have filed a reply (Dkt. #32). The court has reviewed the briefing and

determines that a hearing is unnecessary. See E.D. Mich. LR 7.1(f)(2). For the reasons

explained below, the court will deny Plaintiff’s Motion for Judgment on the Complaint,

rendering Defendants’ Motion for Leave to File a Sur-Reply moot.
                                    I. BACKGROUND

       The following facts are undisputed. For many years, JCI supplied GM with

automotive batteries that were incorporated into GM’s vehicles. (Dkt. #19, PageID 163.)

These vehicles included Chevrolet, Buick, GMC, and Cadillac brand vehicles for GM’s

Model Years 2012 through 2017. (Id., PageID 164.) GM provided a consumer warranty

for these vehicles of 36,000-miles/3-years or 50,000-miles/4-years depending on the

brand. (Id.) Some of the JCI automotive batteries led to warranty claims from GM

consumers, and JCI and GM entered into three Settlement Agreements related to these

costs. (Dkt. ##1-2, 1-3, 1-4.) The Agreements were executed in 2015, 2016, and 2017

and covered vehicles from Model Years 2014, 2015, and 2016, respectively. (Id.) The

Agreements provided that JCI would contribute a lump sum to GM for the battery-

related warranty costs it had incurred up to a specific date and would pay a percentage

of the warranty costs incurred thereafter on a quarterly basis. The percentage was

agreed to by GM and JCI and varied slightly from year to year—35.7% for the 2014

Model Year, 35.4% for the 2015 Model Year, and 36.4% for the 2016 Model Year. (Id.)

       On October 3, 2018, GM filed a complaint alleging that JCI breached the

Settlement Agreements by failing to fully reimburse GM for its warranty costs, which GM

contends are coextensive with the consumer warranty of three or four years. (Dkt. #1.)

JCI filed an answer and counterclaim, stating that JCI repeatedly informed GM that it

would not cover warranty costs incurred after a vehicle’s first 12 months-in-service; that

GM billed JCI according to this understanding from 2013 to 2017; and that GM

requested reimbursement for claims outside of the first 12 months-in-service for the first

time in March 2018. (Dkt. #13, PageID 113.) Additionally, JCI alleges GM breached the



                                            2
Settlement Agreements by charging JCI a mark-up or surcharge on the warranty costs

rather than the actual costs. (Id., PageID 115.) The parties demand a jury trial. The

court has delayed issuing a scheduling order and suspended formal discovery

deadlines pending the resolution of this motion. (Dkt. #26.)

                                       II. STANDARD

       A party may move for judgment on the pleadings under Federal Rule of Civil

Procedure 12(c). In reviewing such a motion, the court takes the well-pleaded

allegations of the non-moving party as true and draws all reasonable inferences in its

favor. Lavado v. Keohane, 992 F.2d 601, 605 (6th Cir. 1993) (internal citations omitted).

Exhibits attached to the motion may be considered “so long as they are referred to in

the Complaint and are central to the claims contained therein.” Brent v. Wayne Cty.

Dep’t of Human Servs., 901 F.3d 656, 695 (6th Cir. 2018) (quoting Bassett v. Nat’l

Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6th Cir. 2008)). “A Rule 12(c) motion also

requires an examination of the counterclaims, and answers.” Metal Partners, LLC v.

L & W Corp., No. 06-14799, 2008 WL 11355575, at *2 (E.D. Mich. April 11, 2008) (citing

Baxter Travenol Labs., Inc. v. LeMay, 536 F. Supp. 247, 250 (S.D. Ohio 1982)).

       Judgment on the pleadings is appropriate under Rule 12(c) “when no material

issue of fact exists and the party making the motion is entitled to judgment as a matter

of law.” Jackson v. Prof’l Radiology Inc., 864 F.3d 463, 466 (6th Cir. 2017) (quoting

Paskvan v. City of Cleveland Civil Serv. Comm’n, 946 F.2d 1233, 1235 (6th Cir. 1991)).

Therefore, “when the plaintiff moves for judgment on the pleadings, the motion should

be granted if, ‘on the undenied facts alleged in the complaint and assuming as true all

the material allegations of fact in the answer, the plaintiff is entitled to judgment as a



                                              3
matter of law.’” Lowden v. Cty. of Clare, 709 F. Supp. 2d 540, 546 (E.D. Mich. 2010)

(internal citations omitted). In other words, “for the plaintiff to prevail on a Rule 12(c)

motion, the pleadings must conclusively establish all elements for which plaintiff holds

the burden and that no defense is possible.” Steven S. Gensler, Federal Rules of Civil

Procedure, Rules and Commentary Rule 12 (2019 ed.). “[I]f the defendant raises an

affirmative defense in his answer it will usually bar judgment on the pleadings.” Gen.

Conference Corp. of Seventh-Day Adventists v. Seventh Day Adventist Congregational

Church, 887 F.2d 228, 230 (9th Cir. 1989) (citing 5 Charles Alan Wright & Arthur R.

Miller, Federal Practice and Procedure § 1368 (1969)).

       “The obvious purpose of Rule 12(c) of the Rules of Civil Procedure is to save

time and expenses in cases wherein the ultimate facts are not in dispute.” McFarland v.

Wells Fargo Home Mortg., Inc., No. 05-673, 2006 WL 2830025, at *2 (W.D. Mich. Sept.

29, 2006) (quoting Ulen Contracting Corp. v. Tri-County Elec. Coop., 1 F.R.D. 284, 285

(W.D. Mich. 1940)). “The entry of judgments upon the pleadings in doubtful or close

cases will not accomplish that end.” Ulen Contracting Corp., 1 F.R.D. at 285.

                                      III. DISCUSSION

       Plaintiff’s motion seeks judgment as to liability on its breach of contract claim

against JCI. For Plaintiff to prevail on this motion, it must establish a breach of contract

under Michigan law. In determining whether GM is entitled to judgment on the

pleadings, the court takes the well-pleaded allegations of JCI as true and draws all

reasonable inferences in its favor.

       The parties dispute the duration of JCI’s warranty-reimbursement obligations

under the Settlement Agreements. GM argues that the Agreements are unambiguous



                                               4
and establish the duration of JCI’s warranty costs obligation as fully extensive with GM’s

consumer warranty (that is, three or four years of warranty). (Dkt. #20, PageID 196.) JCI

disagrees and contends it is responsible for only warranty costs arising in the first year.

To that end, JCI argues that the agreements do not address the duration of the

obligation, are not a complete and final integration of their agreement, and that

documentary evidence and the parties’ course of conduct contradicts GM’s claim of the

warranty duration. (Dkt. #25, PageID 250–51.) JCI also argues that judgment on the

pleadings is precluded because of its denials, affirmative defenses, and counterclaim.

(Id.) The court will consider the arguments in turn.

          “The initial question whether contract language is ambiguous is a question of

law.” Port Huron Educ. Ass’n, MEA/NEA v. Port Huron Area Sch. Dist., 550 N.W.2d

228, 237 (Mich. 1996). “A contract is ambiguous if its provisions may reasonably be

understood in different ways.” Universal Underwriters Ins. Co. v. Kneeland, 628 N.W.2d

491, 496 (Mich. 2001) (citing Farm Bureau Mut. Ins. Co. v. Nikkel, 596 N.W.2d 915, 919

(1999)). To determine if the contract is ambiguous, the court looks to the language of

the Settlement Agreements. Under the title “Cost Recovery,” the 2015 Agreement

states:

          To settle all warranty claims paid by GM for the 2014 Model Year vehicles
          produced in North America identified above and relating to the Labor
          Codes occurring on and after July 17, 2015, Supplier agrees to pay GM
          35.7% of all costs and expenses to GM arising out of or associated with
          the Warranty Cost Recovery, including without limitation, the repair costs
          and expenses. Supplier authorizes GM to debit Supplier’s account each
          calendar year quarter to recover any amounts due GM hereunder. The
          quarterly debits shall continue until all warranty claims are paid.

(Dkt. #1-2, PageID 19.) The 2016 and 2017 Agreements are nearly identical in their

language, except for the dates and percentages. (Dkt. #1-3, PageID 24; Dkt. #1-4,


                                              5
PageID 29.) There is no mention in this provision of the Warranty Cost Recovery being

limited to costs incurred through the first 12 months-in-service, nor is there a

specification that it covers 36,000-miles/3-years or 50,000-miles/4-years depending on

the brand of the vehicle.

       GM maintains that this specification is found in its Terms and Conditions, which it

argues is incorporated by the following provision in each Agreement: “this Settlement

Agreement is not intended to modify the terms and conditions of the Purchase Contract,

including GM’s general terms and conditions of purchase, which terms and conditions

remain in full force and effect.” (Dkt. #1-2, PageID 20; Dkt. #1-3, PageID 25; Dkt. #1-4,

PageID 30.) The Purchase Contract is not attached to Plaintiff’s complaint or any other

pleading. Plaintiff did attach to its complaint, however, two versions of its terms and

conditions. The 2014 version of GM’s General Terms and Conditions has a section

entitled “Product Warranty; Warranty of Performance,” which states:

       Unless otherwise set forth in this Contract, the duration of the warranty
       provided by Seller to Buyer for the goods will begin on the date of receipt
       of the goods by Buyer and end on the later of (a) the date of expiration of
       any warranty period provided under applicable law for the goods, (b)
       expiration of any warranty applicable to the goods provided by Buyer to
       Buyer’s end customer for the vehicle into which the goods are
       incorporated, or (c) the expiration of any specific warranty period or
       performance standard provided in any document incorporated by
       reference into the Contract, including in Buyer’s specifications or quality
       standards.

(Dkt. #1-6, PageID 43–44.) Similarly, the 2011 General Terms and Conditions contains

a “Warranty” section stating: “The warranty period shall be that provided by applicable

law, except that if Buyer offers a longer warranty to its customers for goods installed on

vehicles, such longer period shall apply.” (Dkt. #1-5, PageID 35.)




                                             6
       While GM would have the court determine that the contract is unambiguous

based on the language of the Terms and Conditions, the court is wary to do so without

having the full contract before it—including the conspicuously absent Purchase

Contracts. Indeed, “courts cannot simply ignore portions of a contract in order to avoid a

finding of ambiguity or in order to declare an ambiguity.” Klapp v. United Ins. Grp.

Agency, Inc., 663 N.W.2d 447, 453 (Mich. 2003). “Instead, contracts must be ‘construed

so as to give effect to every word or phrase as far as practicable.’” Id. (quoting Hunter v.

Pearl Assur. Co., 291 N.W. 58, 59 (Mich. 1940)). The court will therefore refrain from

making a determination on the question of ambiguity at this time.

       Moreover, JCI argues that extrinsic evidence is necessary for the court to

determine whether the Settlement Agreements were fully integrated and meant to be a

complete expression of the parties’ agreements regarding warranty cost reimbursement.

(Dkt. #25, PageID 267.) According to JCI’s answer and counterclaim, both parties

understood that JCI was responsible only for warranty claims arising in a vehicle’s first

12 months-in-service. (Dkt. #13, PageID 109.) The court acknowledges that “the

prerequisite to the application of the parol evidence rule . . . [is that] the parties intended

the written instrument to be a complete expression of their agreement as to the matters

covered.” NAG Enters., Inc. v. All State Indus., Inc., 285 N.W.2d 770, 771 (Mich. 1979).

“Extrinsic evidence of prior or contemporaneous agreements or negotiations is

admissible as it bears on this threshold question of whether the written instrument is




                                               7
such an ‘integrated’ agreement.” Id.1 This threshold question raises issues of fact that

preclude an entry of judgment on the pleadings.

       Finally, JCI’s answer raises several affirmative defenses to the breach of contract

claim. Among them is estoppel, which is based on allegations of GM representing to JCI

that its reimbursement obligations were limited to warranty claims arising in first 12

months-in-service, JCI reasonably relying on this, and JCI being prejudiced as a result.

(Dkt. #13, PageID 21; Dkt. #25, PageID 273.) JCI attaches documents to its answer and

counterclaim that support this defense. Because JCI has pleaded an affirmative defense

and facts underlying it that, if proved, would defeat GM’s claim, GM is unable to

conclusively establish its breach of contract claim on the pleadings.

                                     IV. CONCLUSION

       The court will deny Plaintiff’s motion, aware that “a rule 12(c) motion for judgment

on the pleadings, theoretically, is directed toward a determination of the substantive

merits of the controversy, and consequently, such a motion should only be granted

where it is clear that the merits of the controversy can be fairly and fully decided in this



       1
          In a footnote, Plaintiff states that NAG Enterprises, Inc. v. All State Industries,
Inc. is “old” and does not “reflect[] how Michigan law has evolved.” (Dkt. #28, PageID
300 n.7.) The court does not disregard precedent that is old so long as it is still good.
Plaintiff does not suggest that the case has been overturned. Indeed, the case has been
cited for this exact point of law in multiple more recent cases. See, e.g., Profit Pet v.
Arthur Dogswell, LLC, 603 F.3d 308, 315 n.2 (6th Cir. 2010) (applying Michigan law);
Hamade v. Sunoco Inc. (R & M), 721 N.W.2d 233, 248 (Mich. Ct. App. 2006); Cook v.
Little Caesar Enters., Inc., 210 F.3d 653, 656 (6th Cir. 2000) (applying Michigan law);
Farm Credit Servs. of Mich.’s Heartland, P.C.A. v. Weldon, 591 N.W.2d 438, 442 (Mich.
Ct. App. 1998).
        Plaintiff also claims that the contract in NAG Enterprises “lacked language, like
here, precluding consideration of inconsistent evidence.” (Dkt. #28, PageID 300 n.7.)
The court distinguishes, however, between “language . . . precluding consideration of
inconsistent evidence” and an integration clause. Only the latter is relevant to the
threshold consideration of whether an agreement in fully integrated.

                                              8
summary manner.” Sage Intern, Ltd. v. Cadillac Gage Co., 556 F. Supp. 381, 383 (E.D.

Mich. 1982) (citing 5 Wright & Miller, supra, § 1369). Since the pleadings do not clearly

establish that GM is entitled to judgment and given the large amounts at issue, the court

will avoid rushing to judgment and allow the discovery process to shed light on the

central issue of liability. Accordingly,

        IT IS ORDERED that Plaintiff’s Motion for Judgment on the Complaint (Dkt. #20)

is DENIED.

        IT IS FURTHER ORDERED that Defendants’ Motion for Leave to File a

Sur-Reply (Dkt. #30) is DENIED AS MOOT.

        As contemplated by the court’s January 18, 2019 order, a scheduling order will

now issue.

                                                         s/Robert H. Cleland                /
                                                         ROBERT H. CLELAND
                                                         UNITED STATES DISTRICT JUDGE
Dated: February 26, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, February 26, 2019, by electronic and/or ordinary mail.

                                                          s/Lisa Wagner                     /
                                                          Case Manager and Deputy Clerk
                                                          (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\18-13105.GENERALMOTORS.JudgmentonComplaint.docx




                                                    9
